            Case 1:17-cv-00171-RHH Document 58 Filed 02/11/19 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

SCOTT GOODSELL,                                )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       No. 17-171C
                                               )       (Senior Judge Hodges)
THE UNITED STATES,                             )
                                               )
                Defendant.                     )

     DEFENDANT’S UNOPPOSED MOTION TO STAY IN LIGHT OF SETTLEMENT

       Defendant, the United States, respectfully moves to stay this case, including the trial

currently scheduled to commence on March 11, 2019, in light of the parties’ execution of a

settlement agreement. Defendant’s counsel has discussed this request with plaintiff’s counsel,

who stated that plaintiff does not oppose this motion.

       On February 11, 2019, the parties entered into a settlement agreement to resolve this

case. The parties anticipate that they will file a joint stipulation dismissing this action in

approximately two months, after they complete their other obligations under the settlement

agreement. Accordingly, defendant respectfully requests that the Court stay this case.
        Case 1:17-cv-00171-RHH Document 58 Filed 02/11/19 Page 2 of 2



                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ROBERT E. KIRSCHMAN, JR.
                                          Director

                                          s/L. Misha Preheim
                                          L. MISHA PREHEIM
                                          Assistant Director

                                          s/Steven C. Hough
                                          STEVEN C. HOUGH
                                          Trial Attorney
                                          Commercial Litigation Branch
                                          Civil Division
                                          United States Department of Justice
                                          PO Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Telephone: (202) 507-6030
                                          Facsimile: (202) 305-7644
                                          steven.c.hough@usdoj.gov

February 11, 2019                         Attorneys for Defendant




                                      2
